United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
TENNESSEE VALLEY AUTHORITY, COAL &
GAS OPERATIONS, PARADISE FOSSIL
PLANT, Drakesboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Elizabeth A. Bruce, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1142
Issued: December 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 12, 2020 appellant, through counsel, filed a timely appeal from a November 11,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a pulmonary
condition causally related to the accepted factors of his federal employment.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 25, 2018 appellant, then a 68-year-old boilermaker, filed an occupational
disease claim (Form CA-2) alleging that he developed occupational pneumoconiosis due to factors
of his federal employment. He indicated that he first became aware of his condition and its relation
to his federal employment on July 26, 2018.
In support of his claim, appellant submitted a statement dated July 26, 2018, asserting that
he had just been advised by a physician that he had an occupational lung disease that was related
to his employment at the employing establishment. He noted that he last worked at the employing
establishment in 2005.
Appellant also submitted a copy of his marked responses and answers to FECA Bulletin
No. 85-22 “Evidence Required in Supporting a Claim for Asbestos-Related Illness,” where he
indicated that he began working at the employing establishment on September 28, 1978 as a
boilermaker in the Paradise fossil fuel steam generating plant and was exposed to coal dust,
asbestos from insulation, welding smoke, welding fumes, and grinding dust eight hours a day, five
days a week. He noted that he wore a paper mask except while welding. Appellant also indicated
that he worked in the powerhouse where he was exposed to coal dust, asbestos from pipelines and
boilers, flue gas, fly ash, welding fumes, grinding dust, and smoke. He used asbestos blankets
while welding. Prior to his federal employment, appellant noted that he worked as a welder in the
private sector from 1969 to September 27, 1978 and asserted that he was exposed to grinding dust,
welding fumes, and welding smoke. Appellant also indicated that he smoked one or two packs of
cigarettes per day for 15 to 20 years.
In an August 31, 2018 report, Dr. Glen Baker, a Board-certified pulmonologist and a
National Institute for Occupational Safety and Health certified B reader, indicated that he
examined appellant for possible dust-induced lung disease secondary to his federal employment.
He noted appellant’s history of federal and private sector employment exposure and appellant’s
smoking history. Dr. Baker listed appellant’s symptoms of shortness of breath with dyspnea on
exertion and shortness of breath during the night, almost daily cough, with no wheezing, and sleep
apnea. On physical examination he found that appellant had 18 respirations per minute and that
his lungs were clear to auscultation and percussion. Dr. Baker reviewed appellant’s June 15, 2018
chest x-ray and found parenchymal abnormalities consistent pneumoconiosis in both lungs with a
profusion of 1/1. He also provided the findings of August 31, 2018 pulmonary function studies
and interpreted these findings as mild restrictive ventilatory defect. Dr. Baker diagnosed
occupational pneumoconiosis secondary to coal dust exposure and asbestos exposure during his
federal employment as well as mild restrictive ventilator defect due to occupational
pneumoconiosis. He noted that appellant had a long history of dust exposure at the employing
establishment and had x-ray changes consistent with either coal dust exposure or asbestos.
Dr. Baker observed that appellant’s x-ray changes were very similar to that of coal workers’
pneumoconiosis in terms of the irregular opacities in the lower zones. He provided a permanent
impairment rating of two percent.
In an October 30, 2018 development letter, OWCP requested that appellant submit
additional evidence in support of his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire of his completion. By separate letter of even date,
OWCP also requested additional information from the employing establishment. It afforded both
parties 30 days to respond.
2

On December 4, 2018 the employing establishment responded and noted that appellant was
employed for approximately 27 years. It noted that data of exposure to asbestos and coal dust for
him was not available, but that assessments for boilermakers as the Paradise Fossil Plant
consistently demonstrated that personal exposures experienced by all workers were below
occupational exposure limits. The employing establishment indicated that appellant did not
perform insulating/abatement duties of asbestos as a boilermaker. It further noted that his position
did not routinely require the use of respirators because dust levels were well below Occupational
Safety and Health Administration established limits. On January 3, 2019 the employing
establishment disputed appellant’s allegations of dust or asbestos exposure. However, it further
noted that there was occasional work within the duties and responsibilities of a boilermaker where
particulate levels could be elevated. The employing establishment indicated that boilermakers
were expected to wear respiratory protection as needed.
On February 26, 2019 OWCP referred appellant, a statement of accepted facts (SOAF),
and a list of questions to Dr. Harold Dale Haller, Jr., a Board-certified pulmonologist, for a second
opinion examination.
In an April 8, 2019 report, Dr. Haller noted appellant’s employment exposure and
symptoms. He reviewed the spirometry from Dr. Baker dated August 31, 2018 and found that, on
review of the flow volume loops, the loops were inconsistent and demonstrated wholly
unacceptable patient effort and should not be interpreted based on poor effort. On physical
examination Dr. Haller found that appellant had difficulty breathing while lying down, awakened
exhausted, had bloody sputum, experienced chest discomfort/tightness and excessive daytime
sleepiness. He found it very unlikely that appellant had any significant pulmonary disease.
Dr. Haller determined that appellant’s spirometry both at Dr. Baker’s office and on his
examination were completely “unsatisfactory for interpretation due to inadequate effort.” He
found that the loops were totally variable and not consistent which was seen with lung disease.
Dr. Haller opined that the pattern appellant presented was usually seen with test done for secondary
gain. He noted that he did resistance and conductance maneuvers and that conductance was within
normal limits suggesting no significant obstruction was present. Dr. Haller found on lung volume
testing that appellant’s lung capacity was 105 percent of predicted which essentially ruled-out
restriction. He opined that the interpretation of restriction by Dr. Baker was incorrect as it was
based on spirometry alone rather than after formal lung volume testing. Dr. Haller determined that
despite the suboptimal efforts from appellant there was no evidence of significant lung disease.
He also disagreed with Dr. Baker’s finding of occupational pneumoconiosis category 1/1 on
x-rays. Dr. Haller did not agree and recommended a high resolution chest computerized
tomography (CT) scan. He noted that he did not find evidence on examination, lung function
testing, or chest radiographs of asbestosis or asbestos exposure as he did not see evidence of
physical changes or disease related to asbestos exposure. Dr. Haller concluded that appellant did
not have any significant pulmonary disease and thus no work-related pulmonary conditions.
Dr. Haller included appellant’s spirometry which included test comments indicating good
patient effort and cooperation and that the test met standards for reproducibility. The test
concluded that appellant’s reduced volumes indicated a restrictive process. It noted that although
flow rates were within normal limits, the over inflation and response to bronchodilators was
characteristic of reactive airways.
By decision dated April 22, 2019, OWCP denied appellant’s occupational disease claim
finding that he had not established a causal relationship between his diagnosed pulmonary disease
3

and his accepted work factors. It found that Dr. Haller’s August 8, 2019 report established that
appellant exhibited inadequate effort and no evidence of significant lung disease due to asbestosis
or asbestos exposure. On May 2, 2019 appellant, through counsel, requested an oral hearing before
an OWCP hearing representative.
A hearing was held on September 11, 2019. Appellant testified that he began working at
the employing establishment as a boilermaker in the coal handling portion of the employing
establishment where he was exposed to coal dust, grinding dust, and welding smoke on a daily
basis. Appellant testified that he then worked in the powerhouse where he was exposed to fly ash,
flue gas, coal dust, and grinding dust, welding fumes, and welding smoke, as well as asbestos. He
used asbestos blankets for three or four years and was required to tear asbestos on the steam lines
to weld them.
On September 5, 2019 appellant submitted a May 31, 2019 report from Dr. James B. Crum,
an osteopath and B reader. Dr. Crum reviewed appellant’s June 15, 2018 x-rays and found
classifiable parenchymal abnormalities consisting of small opacities in both lungs throughout the
upper, middle, and lower zones with a profusion of 1/0. He determined that the shape was
primarily “p” and secondarily “q” or rounded. Dr. Crum found no classifiable pleural
abnormalities. He indicated that appellant’s x-rays demonstrated an atherosclerotic aorta and
calcification in small pneumoconiosis opacities.
By decision dated November 22, 2019, OWCP’s hearing representative found that
appellant had not established a causal relationship between his diagnosed pulmonary conditions
and his accepted employment exposure. He found that the weight of the evidence was accorded
to Dr. Haller.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or medical condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

3

Id.

4

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019).

5

Id.; see also Elaine Pendleton, 40 ECAB 1143 (1989).

4

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
Section 8123(a) of FECA in pertinent part that if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician (known as a referee physician or impartial medical
specialist) who shall make an examination.10 This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.11 When there exist opposing reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12
ANALYSIS
The Board finds that this case is not in posture for decision.
Drs. Baker and Crum, in reports dated August 31, 2018 and May 31, 2019, respectively,
reviewed appellant’s June 15, 2018 x-rays and found classifiable parenchymal abnormalities
consisting of small opacities in both appellant’s lungs. Dr. Haller disagreed with the finding of
pneumoconiosis category 1/1 on x-rays. He recommended a high resolution chest CT scan.
The Board finds that a conflict in the medical evidence exists between appellant’s treating
physicians Drs. Baker and Crum, who found classifiable parenchymal abnormalities on x-rays and
Dr. Haller, who disagreed. These reports are of equal probative value. Drs. Baker and Crum
offered their assessments of appellant’s chest x-rays. Consequentially, the case must be referred
6

R.G., Docket No. 19-0233 (issued July 16, 2019); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46
ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Victor J. Woodhams, supra note 6.

10
5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009); M.S., 58 ECAB 328 (2007).
11

20 C.F.R. § 10.321; R.C., 58 ECAB 238 (2006).

12

S.T., Docket No. 16-1911 (issued September 7, 2017); G.B., widow of R.B., Docket No. 16-1363 (issued March 2,
2017); Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

to an impartial medical specialist to resolve the existing conflict in the medical opinion evidence
regarding whether appellant’s chest x-rays demonstrated parenchymal abnormalities.
On remand OWCP shall refer appellant, along with the case file and a SOAF, to an
appropriate specialist for an impartial medical evaluation and a report including a rationalized
opinion as to whether appellant’s diagnosed pulmonary conditions are causally related to the
accepted employment factors. Following this and other such further development as OWCP deems
necessary, it shall issue a de novo decision regarding his claim for an employment-related
pulmonary condition.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 11, 2019 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

